 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 1 of 9                    PageID 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF TENNESSEE
                      WESTERN DIVISION AT MEMPHIS
_____________________________________________________________________________

DANIEL FAULK, SR., as Conservator of      )
the Person and Estate of PAUL A. FAULK,   )
                                          )
      Plaintiff,                          )
                                          )     Case No.:   _________________
vs.                                       )
                                          )
TILDEN FUNDAMENTAL CYPRESS LAKES )
APARTMENTS, LLC, TILDEN                   )
FUNDAMENTAL (CYPRESS LAKES)               )     JURY DEMANDED
HOLDINGS, LLC, CAPREIT RESIDENTIAL )
MANAGEMENT, LLC and JOHN DOES 1-5, )
                                          )
      Defendants.                         )
_____________________________________________________________________________

                         COMPLAINT FOR DAMAGES
_____________________________________________________________________________

       Plaintiff, DANIEL FAULK, SR., as Conservator of the Person and Estate of PAUL A.

FAULK (“Plaintiff”), by and through their counsel of record, Wells & Associates, PLLC, and for

this Complaint for Damages against the Defendants, TILDEN FUNDAMENTAL CYPRESS

LAKES APARTMENTS, LLC, TILDEN FUNDAMENTAL (CYPRESS LAKES) HOLDINGS,

LLC, CAPREIT RESIDENTIAL MANAGEMENT, LLC and JOHN DOES 1-5. (Collectively

“Defendant”), states as follows:

                                       JURISDICTION

       1.      Plaintiff is a resident of Memphis, Shelby County, Tennessee. Paul Faulk is also a

resident of Memphis, Shelby County, Tennessee.

       2.      Upon information and belief, Defendant TILDEN FUNDAMENTAL CYPRESS

LAKES APARTMENTS, LLC, is a foreign corporation authorized to do business in the State of
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 2 of 9                         PageID 2




Tennessee and otherwise conducting business within the State of Tennessee.

       3.      Upon information and belief, Defendant TILDEN FUNDAMENTAL (CYPRESS

LAKES) HOLDINGS, LLC, is a foreign corporation authorized to do business in the State of

Tennessee and otherwise conducting business within the State of Tennessee.

       4.      Upon     information    and     belief,   Defendant     CAPREIT       RESIDENTIAL

MANAGEMENT, LLC, is a foreign corporation authorized to do business in the State of

Tennessee and otherwise conducting business within the State of Tennessee.

       5.      Upon information and belief, Defendants principal place of business address is

11200 Rockville Pike, Rockville, Maryland 20852-3152.

       6.      Upon information and belief, Defendants may be served with process at the address

of its Registered Agent, Corporation Service Company, 2908 Poston Avenue, Nashville,

Tennessee 37203-1312.

       7.      Defendants John Does 1-5 are unknown individuals and/or entities liable to

Plaintiff for the acts and omissions as alleged herein. Names and capacities of Defendants John

Does 1-5 inclusive, whether individual, corporate, or otherwise, are presently unknown to Plaintiff

who, therefore sue said Defendant by fictitious names and will further seek leave from this

Honorable Court to amend this Complaint to show their true names and capacities when the same

are ascertained.   Plaintiff alleges upon information and belief that each of the Defendants

designated herein as a Doe is responsible in some manner and liable herein to Plaintiff by reason

of negligence, wanton and reckless misconduct, breach of warranty, and/or in some other manner

whether alleged herein in this Complaint or not, and by such wrongful conduct, and said

Defendants, each of them, proximately caused injury and damage occasioned herein.

       8.      This cause of action arises out of tort to include, but not limited to, negligent and/or



                                                  2
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 3 of 9                     PageID 3




reckless acts and/or omissions for the personal injuries and damages sustained to the Plaintiff, by

the Defendants that occurred on Defendants’ property in Memphis, Shelby County, Tennessee.

       9.      Said incident is the subject matter of this cause of action, and Defendants are

subject to the jurisdiction and venue of this Honorable Court.

                                             FACTS

       10.     On or about May 1, 2020 in the morning, Paul Faulk (“The Ward”) was walking

back to his apartment home from the leasing office, at Waterview Apartment Homes, 6879

Woodlake Drive, Memphis, Shelby County, Tennessee.

       11.      Upon information and belief, Waterview Apartments are owned and/or operated

by Tilden Fundamental Cypress Lakes Apartments, LLC and/or Tilden Fundamental (Cypress

Lakes) Holdings, LLC.

       12.      Upon information and belief, Waterview Apartments are managed by CAPREIT

RESIDENTIAL MANAGEMENT, LLC, a subsidiary and/or affiliate of Tilden Fundamental

Cypress Lakes Apartments, LLC and/or Tilden Fundamental (Cypress Lakes) Holdings, LLC.

       13.     At or around 10:20am, an unidentified person(s) was operating a vehicle in an

unsafe manner on the Waterview Apartment Homes premises, hit Paul Faulk at a high rate of speed

and left the scene.

       14.     During this vehicular assault, Paul Faulk was severely injured by the impact of the

hit and run.

       15.     Shortly thereafter, a neighbor called Memphis Emergency Medical Services that

arrived shortly thereafter and transported Paul Faulk to Regional One Medical Center in Memphis,

Shelby County Tennessee.

       16.     Upon information and belief, Paul Faulk suffered severe and catastrophic injuries



                                                3
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 4 of 9                      PageID 4




that were treated at Regional One Medical Center.

       17.     For a period of time prior to and after May 1, 2020, the parking lots, common areas,

and other areas surrounding the subject premises were not operated and/or maintained in a

reasonably safe manner. Defendant knew or should have known that said areas were not operated

and/or maintained in a reasonably safe manner.

       18.     At all times pertinent to this cause of action, Defendant owned, possessed,

controlled, and/or managed and/or possessed the right to control, operate and/or manage

Waterview Apartment Homes, located in Memphis, Shelby County, Tennessee.

       19.     Defendant failed to fulfill their duty to use reasonable care and take adequate and

reasonable precautions and measures to protect the tenants of the subject premises from

foreseeable harm and danger, including the harm suffered by Plaintiff/The Ward.

       20.     Defendant, at all times relevant hereto, failed to provide reasonable and adequate

protection for Plaintiff/The Ward and other invitees on the premises despite the knowledge of

Defendant, actual or otherwise, about the dangers existing there.

       21.     Defendant owed a duty to Plaintiff/The Ward to provide security and to warn of

known dangers, to hire adequately trained employees and agents, to control the conduct, ingress,

and egress of third-persons, and to adequately respond to a criminal attack on the premises.

       22.     Before May 1, 2020, Defendant knew or should have known that the subject

premises, including the common areas, had inadequate security, that strangers and loiterers

frequented the common areas of the premises and that the premises, including the common areas,

were not reasonably safe and that criminal acts against their tenants and invitees were reasonably

foreseeable. Despite knowledge of these conditions, Defendant did nothing to remedy or repair

these unsafe conditions and inadequacies. Defendant also knew or should have known that an



                                                 4
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 5 of 9                       PageID 5




atmosphere of violence existed at and immediately around the apartment complex. Further,

Defendant did nothing to warn tenants and invitees that an atmosphere of violence existed on and

around the property.

       23.     Contributing and/or proximate factors or causes of the attack on Plaintiff, was

Defendant’s failure to monitor the ingress and egress of strangers in and around the premises, and

the unsafe condition of the premises in general.

       24.     Further contributing and/or proximate factors or causes of the vehicular assault on

Plaintiff/The Ward include the failure of Defendant to place speed bumps and/or other traffic

devices and to hire a trained and certified security guard service despite their knowledge of the

need for such service to protect their tenants and business invitees.

       25.     Defendant owed a duty to Plaintiff/The Ward to provide a reasonably safe

environment, a duty to warn of known dangers, and a duty to hire adequately trained employees

and agents, and to maintain adequate security at the property including, but not limited to, fencing,

gates, lighting, and cameras.

       26.     At the time of the subject incident, Defendant failed to fulfill their joint, several,

and/or collective duties of ordinary reasonable care to make the subject premises reasonably safe

and failed to take measures to protect tenants and business invitees from foreseeable harm or

danger, including the harm suffered by Plaintiff/The Ward.

       COUNT 1:        FAILURE TO PROVIDE A REASONABLY SAFE PREMISES

       27.     Plaintiff/The Ward adopts by reference the foregoing paragraphs.

       28.      Defendant, individually, jointly, and severally, owed Plaintiff/The Ward an

ordinary duty of care, specifically, a duty to provide reasonable safety measures to protect

Plaintiff/The Ward from foreseeable harm.



                                                   5
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 6 of 9                        PageID 6




       29.     Defendant breached said duty owed to Plaintiff/The Ward and were negligent by

failing to provide adequate security at the apartments, by failing to control ingress and egress, by

failing to take or implement reasonable measures for the personal security and safety of

Plaintiff/The Ward, by failing to provide tenants with "resident stickers" for their vehicles, failure

to maintain adequate lighting and sight lines, failure to maintain security gates and fences, by

failing to warn Plaintiff/The Ward of the foreseeable harm he suffered, and by failing to reasonably

inspect and make the premises safe. Despite their knowledge of these conditions, Defendant did

nothing to remedy or repair these unsafe conditions and inadequacies.

       30.     Contributing and/or proximate factors or causes of the attack on Plaintiff/The Ward

were a complete lack of security at the apartment complex, the lack of adequate gates and fences,

the presence of strangers in and around the apartments, and the unsafe conditions of the apartments

in general.

       31.     At the time of the subject incident, Defendant failed to fulfill their joint, several,

and/or collective duties of ordinary reasonable care to make the apartments reasonably safe

including failure to take reasonable security precautions or measures and to take other such

reasonable security precautions or measures to protect tenants and business invitees from

foreseeable harm and danger, including the harm suffered by Plaintiff/The Ward.

                      COUNT 2:        FAILURE TO TRAIN/SUPERVISE

       32.     Plaintiff/The Ward adopts by reference the foregoing paragraphs.

       33.     Defendant owed Plaintiff/The Ward an ordinary duty of care to train, hire, and

supervise all employees regarding how to identify, report, and prevent threats or acts of violence

on the property and potential security breaches, in order to satisfy their duty of protection to their

business invitees and tenants.



                                                  6
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 7 of 9                     PageID 7




       34.     Defendant further failed to train their on-site manager(s), and all other on-site

employees at Waterview Apartment Homes in the areas of security, risk management, and

generally how to keep their tenants and business invitees reasonably safe from foreseeable harm.

                              COUNT 3:        FAILURE TO WARN

       35.     Plaintiff/The Ward adopts by reference the foregoing paragraphs.

       36.     Plaintiff’s/The Ward’s injuries occurred as a direct result and proximate

consequence of Defendant’s negligence, breach of duty of care, and failure to warn of past and

foreseeable criminal conduct. As a result of these acts, omissions, and misrepresentations of

Defendant, Plaintiff/The Ward suffered catastrophic pain and injuries.

                             COUNT 4:        GROSS NEGLIGENCE

       37.     Plaintiff/The Ward adopts by reference the foregoing paragraphs.

       38.     The actions, omissions, and conduct of the Defendant was done without just cause

and reckless, wanton, conscious, and knowing disregard of Plaintiff’s/The Ward’s rights and

personal safety. Defendant was grossly negligent in engaging in the aforesaid acts, omissions, and

conduct.

                                             INJURIES

       39.     Plaintiff/The Ward alleges that as a direct and proximate result of negligence on

the part of the Defendant, Paul Faulk, suffered severe, serious, painful, and permanent personal

injuries including, but not limited to, the following:

               a.      Fractured Ribs;

               b.      Fractured back;

               c.      Fractured leg;

               d.      Sleep disturbances;



                                                  7
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 8 of 9                      PageID 8




               e.      Severe Loss of blood;

               f.      Fatigue;

               g.      Irritability;

               h.      Great physical pain, past and future;

               i.      Great psychological and emotional suffering, past and future;

               j.      Severe fright and shock;

               k.      Loss of enjoyment of life, past and future; and

               l.      Loss wages.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff/The Ward respectfully prays:

       1.      That proper process issue against the Defendant requiring them to plead and

answer.

       2.      That Plaintiff, DANIEL FAULK, SR., as Conservator of the Person and Estate of

PAUL A. FAULK, be awarded a judgment against the Defendant in an amount not less than Two

Million Dollars ($2,000,000.00) in actual and compensatory damages.

       3.      That Plaintiff, DANIEL FAULK, SR., as Conservator of the Person and Estate of

PAUL A. FAULK, be awarded punitive damages in amount not less than Ten Million Dollars

($10,000,000.00) for Defendant’s grossly negligent, reckless and/or willful acts and/or omissions

in this case, where such actions caused actual damage to the Plaintiff.

       4.      That Plaintiff, DANIEL FAULK, SR., as Conservator of the Person and Estate of

PAUL A. FAULK, be granted such other relief, general or specific, that this Honorable Court

deems equitable and just.

       5.      That the costs of this action be awarded to Plaintiff.

       6.      That a jury of the Plaintiff’s peers be empaneled to try these issues when joined.



                                                  8
 Case 2:21-cv-02264-SHM-atc Document 1 Filed 04/27/21 Page 9 of 9                      PageID 9




        7.      That the Plaintiff reserves the right to amend these pleadings to conform to the

facts of this matter.

                                              Respectfully Submitted,

                                              WELLS & ASSOCIATES, PLLC

                                              s/Murray B. Wells
                                              s/Aaron A. Neglia
                                              MURRAY B. WELLS (BPR# 021749)
                                              AARON A. NEGLIA (BPR# 033816)
                                              Attorneys for Plaintiff
                                              81 Monroe Avenue – Suite 400
                                              Memphis, TN 38103
                                              PHONE:         (901) 507-2521
                                              FACSIMILE: (901) 507-1791
                                              EMAIL:         wells@thewellsfirm.com
                                              EMAIL:         neglia@thewellsfirm.com




                                                 9
